*169OPINION OF THE COURT
Per Curiam.
In this proceeding, the Special Referee sustained a charge of professional misconduct alleged against the respondent. The petitioner has moved to confirm the report of the Special Referee and the respondent has submitted an affirmation in response thereto.
The charge against the respondent alleged that he has been guilty of professional misconduct, in that he was convicted of a serious crime. On or about July 19, 1990, the respondent entered a plea of guilty in the United States District Court for the Eastern District of New York to failing to file a Federal income tax return in violation of 26 USC § 7203, as charged by count 1 of information No. 90 CR 548.
The respondent was sentenced, on or about February 26, 1991, to a term of probation of three years, with the special conditions that, during his probationary term, he pay all taxes and perform 300 hours of community service.
At a preliminary conference in the instant disciplinary proceeding on November 15, 1991, the respondent admitted the charge. The parties agreed that the hearing would pertain only to testimony offered by the respondent in mitigation of the charge.
In view of the unequivocal proof that the respondent violated 26 USC § 7203, we find that the Special Referee properly sustained the charge of professional misconduct. Accordingly, the petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances advanced by the respondent, including his otherwise unblemished record and the serious personal problems with which ho was beset. Accordingly, the respondent is censured for his professional misconduct.
Bracken, J. P., Harwood, Balletta, Rosenblatt and Miller, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Norman Turk, is hereby censured for his professional misconduct.